DETAILED ACTION

This Office Action is in response to Applicant's application filed on September 24, 2019.  Currently, claims 1-12 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/24/19 and 10/21/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and computer program).  Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 11-12 recite analyzing, on the basis of one or more attentional perspectives on a plurality of different models of products, past record information that includes information as a past record which shows, for each product loaded in a production system in which the plurality of different models of products are loaded and a sequential order of two or more of a plurality of steps is different depending on the model, an execution time of each of the steps and that serves as a basis for a production management chart showing a production situation, to detect, among display objects displayed in the production management chart, a display object satisfying one or more requirements associated with the one or more attentional perspectives, wherein the production management chart has a first axis and a second axis perpendicular to the first axis, wherein the first axis corresponds to time, and wherein the second axis corresponds to the steps.  The claims are directed to a type of business modeling.    The first prong of Step 2A is satisfied because the claims are abstract because the claims are certain methods of organizing human activity such as fundamental economic principles or practices (including commercial interactions).  Applicant’s claims show modeling a production of products and showing the data on a chart where product production can be considered commercial interactions and modeling such interactions is a type of organizing the activity.   The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as an interface portion including one or more interfaces and a storing portion including one or more Dependent claims 2-10 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing more specifics on production management chart and determinations on execution time and deviation time, ranges and 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 

Claims 1-5, 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishimura et al. (US 2015/0097840 A1) (hereinafter Nishimura) in view of Barto et al. (US 7,043,318 B1) (hereinafter Barto).

Claims 1, 11-12:
Nishimura, as shown, discloses the following limitations of claims 1, 11-12:
A production management supporting system (see para [0005], manufacturing support system and corresponding method and computer program product – Fig 25 showing computer hardware structure), comprising: an interface portion including one or more interfaces ( see para [0131], showing interface for CPU that receives inputs);
a storing portion including one or more memories (see para [0037], various memory structures), the storing portion storing past record information that includes information as a past record which shows, for each product loaded in a production system in which a plurality of different models of products are loaded and a sequential order of two or more of a plurality of steps is different depending on the model, an execution time of each of the steps and that serves as a basis for a production management chart showing a production situation (see para [0038], "The history DB 121 is a database that stores therein a history of the product, which 
a processor portion coupled to the interface portion and to the storing portion, wherein the production management chart has a first axis and a second axis perpendicular to the first axis, the first axis corresponds to time, the second axis corresponds to the steps (see para [0111] and Fig 21, where the x axis corresponds to time and the y axis has black dots that are different steps (starting and ending times) of manufacturing), 
the processor portion: analyzes the past record information on the basis of one or more attentional perspectives on the plurality of different models of products to detect, among display objects displayed in the production management chart, a display object satisfying one or more requirements associated with the one or more attentional perspectives, and performs accentuated display on at least one of the detected display objects (see Fig 19 and para [0106], where the pin is what is the displayed detected object where analysis of past record information is shown by the log information that is acquired by the placement unit where SN0001, SN002 and SN0003 shows the different models).
Although Nishimura shows generating graphs for production time, it is not explicitly states that this is modeling.  In analogous art, Barto discloses the following limitations:
models of products are loaded and a sequential order of two or more of a plurality of steps (col 2, line 18-37, "In attempting to develop computerized models and computerized control mechanisms for semiconductor manufacturing plants, the inventors have discovered that it is useful to utilize an object-oriented approach. Object-orientation is a technique for system modeling that models a system as a number of "objects" that interact. The result of this approach is the definition of a number of objects within the system that are related in some way. Each object is a specific instantiation of a particular class, with certain attributes and operations characterizing the class. (8) In developing a computerized system for modeling and controlling a semiconductor manufacturing plant, it is useful to understand the important role of "cycle time." Cycle time is the time it takes to manufacture a product from start to finish, and is defined to be the time a job spends in the manufacturing facility, including processing time plus waiting time. Cycle time is a key factory metric for manufacturing plants, including those in the semiconductor 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Barto with Nishimura because including models enables businesses to make improvements to manufacturing by being able to identify which cycles can be more efficient (see Barto, col 2, line 18-67).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for determining timing for lot starts as taught by Barto in the visualization method of manufacturing status of Nishimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
	Further, Nishimura discloses the following limitations:
wherein the production management chart is for at least one of the plurality of models, for each product unit in which the execution time of at least one of the plurality of steps belongs to a display target period (see para [0066], showing execution time based on start and end time for different processing periods), 
each product unit is a product or a lot (see para [0038], showing product unit), 
a point on each polygonal line corresponds to the step and the execution time of the step (Figs 18-21, where execution time is shown by the length for instance for SNOO2 edges for the different steps/processes),
the execution time of each of the steps in the past record information is at least one of a starting time and an ending time of the step (see para [0066], showing starting and ending time for process), and
the display object that satisfies one or more requirements associated with the one or more attentional perspectives is a polygonal line or a line segment that corresponds to the product unit for which a deviation between a standard lead time for the corresponding model and an actual lead time obtained from the past record information satisfies any of one or more deviation requirements (see para [0094], "As a result, a screen can be produced that can visually detect a difference from the standard based on how the upper sides of the zonal areas deviate from the straight line. The placement unit 212 of the display device 200 may perform the processing 

	Claim 3:
	Further, Nishimura discloses the following limitations:
wherein the one or more deviation requirements are a plurality of deviation ranges, the accentuation level of the polygonal line or the line segment that satisfies the one or more requirements differs depending on which of the plurality of deviation ranges the deviation belongs to (see para [0087]-[0088] and Fig. 15 where the densities showing efficiency can be considered ranges where low or high on the graph is an accentuation level)

	Claim 4:
	Further, Nishimura discloses the following limitations:
wherein, for each model, the standard lead time is a standard period from the starting of an initial step to the ending of a final step in the sequential order of the steps corresponding to the model, and the actual lead time is a period from the actual starting time of the initial step to the actual ending time of the final step in the sequential order of the steps corresponding to the model (see para [0091]-[0094] and Fig 16, showing standard time based on respective standard times and the straight lines and the deviated time would be the actual time)

	Claim 5:
Nishimura does not specifically disclose wherein, for each model, the standard lead time is a standard period of an intra-step range and/or an inter-step range of interest in the sequential order of the steps corresponding to the model, and the actual lead time is an actual period of the intra-step range and/or the inter-step range of interest in the sequential order of the steps corresponding to the model.  In analogous art, Barto discloses the following limitations:
wherein, for each model, the standard lead time is a standard period of an intra-step range and/or an inter-step range of interest in the sequential order of the steps corresponding to the model, and the actual lead time is an actual period of the intra-step range and/or the inter-step range of interest in the sequential order of the steps corresponding to the model (col 10, line 61 to col 11, line 16, "FIG. 7 illustrates that the Bottleneck Product object 720m instantiates a Bottleneck Operation object 730m for each operation in a "bottleneck segment." That is, the Bottleneck Product object 720m creates Bottleneck Operations objects 730m for each operation within the Lead Time, as discussed below, of each occurrence of the bottleneck station for that product. The set of operations whose WIP will reach a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for determining timing for lot starts as taught by Barto in the visualization method of manufacturing status of Nishimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 9:
Further, Nishimura discloses the following limitations:
wherein the processor portion receives a selection of at least one of the plurality of models, and the display object subjected to the accentuated display in the production management chart is a display object for the selected at least one model (see para [0110]-[0110], showing generating a plurality of graphs/models showing accentuation by using different colors)

	Claim 10:
Further, Nishimura discloses the following limitations:
wherein the processor portion receives a selection of at least one step as a retention portion among the plurality of steps, and the display object subjected to the accentuated display in the production management chart is a display object for the model corresponding to the sequential order of the steps including the selected at least one step as a step other than starting of an initial step (see para [0072 and Fig 11 showing waiting period end points as part of the sequential order that is not the initial step )


Allowable Subject Matter

Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 5,093,794 A
US 2019/0202133 A1
US 2016/0132754 A1
US 2014/0067468 A1
US 2011/0258837 A1
US 2006/0100729 A1
US 2006/0025877 A1
US 2002/0156663 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624